DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 now requires that the handle lever can be moved between (i) a rest position and an actuating position and (II) a position of the handle lever when in the rest position is defined by a position of the housing.
At the instant, it is unclear what is claimed here. The housing is a static member attached to the vehicle door, i.e. it doesn’t move. So, how there is a position of the housing claimed? The handle lever 12 is just mounted to the housing. 
The mounting of the housing does not do anything for the position of the handle lever. 
A very broad interpretation will be given. Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216384 to Pally et al (Pally) in view of CN 108625670 to Yang et al (Yang) and US Pat No 10,533,353 to Smart et al (Smart).

    PNG
    media_image1.png
    838
    1394
    media_image1.png
    Greyscale

Pally discloses a door handle arrangement for a vehicle that comprises a housing (7) and a handle lever (3) which is mounted on the housing such that the handle lever can be moved between a rest position and an actuating position for unlocking and/or opening a vehicle door. 
The housing can be oriented on a vehicle body outer side which forms a part of the outer surface of a vehicle body (2) and has a handle cut-out (1) for the handle lever. The housing is provided with 1st positioning projections that will delimit the handle cut-out. The 1st projections interact with an inner peripheral side of angled over edges.

First, Pally fails to disclose that the 1st projection will bear against an angled over edge. Pally illustrates that there could be a small gap between the projection and the angle over edge.

    PNG
    media_image2.png
    862
    1213
    media_image2.png
    Greyscale

Yang teaches that it is well known in the art to provide positioning projections of a housing (2) bearing against angled over edges of an outer surface of a vehicle door.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 1st projections described by Pally bearing against the angled over edge, as taught by Yang, in order to closely fit the projection to the outer surface.

Second, Pally fails to disclose that the handle lever pivots. Pally just discloses that the handle lever (3) is moved by a motor.

    PNG
    media_image3.png
    676
    1427
    media_image3.png
    Greyscale

Smart teaches that it is well known in the art to provide a handle lever (10) mounted on a housing (3) and operated by a motor (30) to pivot between a rest position (fig 1) and an activated position (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle lever described by Pally, pivotally connected to the housing, as taught by Smart, in order to define a desired way to motion the handle from the rest position to the activation position.

Allowable Subject Matter
Claims 1-5, and 7-13 are allowed.

Response to Arguments
With respect to the previous drawing objection, the objection has been provisionally withdrawn.

With respect to the 112-2nd paragraph rejection, the applicant argues that because the housing is located on the outer part of the vehicle body and because the handle lever is pivotably connected to the housing, it follows that the position of the housing on the vehicle body outer part will “dictate” the position of the handle in the rest position.  
At the instant, the position of the housing on the vehicle body will not dictate the positon of the handle in the rest position. The handle is just pivotally connected to the housing. The only thing that disctate the position of the handle lever is the pivoting function, which allows the handle lever to move between the actuated positon and the rest position. Therefore, the argument is not persuasive and the rejection is maintained.

With respect to the prior art rejection, the applicant first argues that there is no clear articulated reason why one of ordinary skill in the art would make the modification of providing the teaching of Yang into the device described by Pally, because Pally design already sets the position of the housing.
As mentioned above, Yang is only used to demonstrate that is well known in the art to provide positioning projections of a housing bearing against angled over edges of an outer surface of a vehicle door. One of ordinary skill in the art would made the modification in order to closely fit the projection to the outer surface.

With respect to Smart, the applicant argues that Pally does not disclose the handle connected to the housing, therefore, there is no motivation for the combination.
Pally only discloses that the handle is positioned within the housing to move between retracted and actuated positions by means of a motor.
Smart is used to demonstrate that it is known in the art to have a handle moved by a motor and that defines that is pivotally connected to the housing so as to define a desired way to motion the handle from the rest position to the activation position. In combination, the prior art will teach the pivotal connection.
Therefore, the arguments are not persuasive and the rejection is maintained. 

Since no argument overcome the issues above and the examiner will not change his position, applicant can either 1) cancel the claims, 2) provide the previous allowable subject matter to this set of claims, or 3) file an appeal brief as his next response in order to allow the Board of Appeals to decide.

Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 17, 2022